Citation Nr: 0919359	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for anxiety disorder with partial posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

3.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to 
August 2004.  The Veteran's DD Form 214 reflects that the 
Veteran received the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Togus, Maine Regional Office (RO).  The 
case was forwarded to the Board from the Boston 
Massachusetts, RO which now has jurisdiction of the case.

By a February 2008 rating decision, the RO in Boston, 
Massachusetts granted a higher initial 50 percent rating for 
the Veteran's service-connected anxiety disorder with partial 
PTSD.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
bilateral pes planus and for anxiety disorder with partial 
PTSD, the Board has characterized these issues in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
Although the RO as granted a higher initial rating for 
anxiety disorder with partial PTSD during the pendency of 
this appeal, inasmuch as higher ratings are available, and a 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for an initial higher rating  remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993);

The claims for an initial higher rating for anxiety disorder 
with partial PTSD and for service connection for residuals of 
a traumatic brain injury will be considered within the Remand 
section of this document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial rating for 
bilateral pes planus has been accomplished.

2.  While there are findings of bilateral foot pain and 
tenderness to palpation along the dorsum of the left foot and 
the lateral aspect of the right foot, there is no objective 
evidence of marked deformity of either foot, to include 
marked pronation or abduction, and there are no findings of 
swelling on use or characteristic callosities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 5103,  
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102,  
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2007 pre-rating letter provided 
notice of what was needed to substantiate the claim for 
service connection for bilateral pes planus, to include 
notice of the type of evidence necessary to establish a 
disability rating or an effective date pursuant to 
Dingess/Hartman.  The April 2007 letter also informed the 
Veteran that he should provide the RO with any additional 
evidence or information that he may have concerning the level 
of his disability. Following this notice letter, the RO 
granted service connection for bilateral pes planus in a May 
2007 decision.  The September 2007 SOC set forth the specific 
criteria for higher ratings for bilateral pes planus.  
Thereafter, there was subsequent adjudication.

The Board notes that the claim decided herein arises from 
disagreement with the initial rating for bilateral pes planus 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, in light of 
the above notice letters, the Board finds that the duty to 
notify the Veteran has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA medical records and the reports of a May 2007 VA 
feet examination.  In addition, various written statements 
provided by the Veteran and his representative are associated 
with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

In this case, the RO assigned an initial,10 percent rating 
for the Veteran's bilateral pes planus pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, a 10 
percent rating is assigned for moderate unilateral or 
bilateral symptoms of pes planus to include weight bearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  A 20 percent (unilateral) or 30 percent (bilateral) 
rating is granted for severe symptoms of pes planus to 
include objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities.  
A 30 percent (unilateral) or 50 percent (bilateral) rating is 
warranted for pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. §  4.71a, Diagnostic Code 
5276 (2008). 

Considering the pertinent evidence of record in light of the 
above, the Board finds that the record presents no basis for 
assignment of an initial rating in excess of 10 percent for 
bilateral pes planus at any time since the April 18, 2007 
effective date of the grant of service connection for that 
disability. 

Service treatment records reflect that the Veteran had 
bilateral pes planus upon entrance to service.  His 
enlistment physical examination indicated that this condition 
was asymptomatic.  

A May 2007 VA examination report reflects that the Veteran 
complained of pain on the dorsum of the left foot which is 
worse if he runs.  The pain radiates down into his foot 
toward the toes.  He rated the pain in his left foot at 2 to 
7/10.  In addition to pain, the Veteran complained of 
weakness and swelling.  There was no history of stiffness, 
heat, redness, or fatigability.  The Veteran stated that he 
gets five to six flare-ups every two weeks in his left foot.  
During a flare-up, the pain increases to 5 to 9/10.  the 
duration of the pain is as long as he is on his feet.  
Precipitating factors include pushing cars, any exertion on 
his feet, carrying heavy items, or running.  Alleviating 
factors include rest.  There is no additional functional 
impairment during a flare-up.  In regards to his right foot, 
the Veteran complained of slight pain on the lateral aspect 
of the right foot and minor irritation on the arch of the 
right foot.  There was no weakness, swelling, redness or 
heat.  If he was walking, he noted a moderate increase in 
pain.  The more activity, the more pain.  The Veteran had no 
treatment and no flare-ups for his right foot.. 

The Veteran denied the use of crutches, braces, cane, 
corrective shoes, or shoe inserts and he had not been 
hospitalized for his either foot.  In regards to functional 
limitation, the Veteran stated he could stand for fifteen 
minutes and can walk for one-half mile.  Physical examination 
showed that palpation of the left foot revealed tenderness 
along the dorsum of the foot and along the Achilles tendon 
and along the bottom of the foot.  There was no edema, 
instability or weakness.  The skin on the left foot was 
normal.  There were no vascular changes.  The dorsal pedal 
pulse was 2+.  Mild flat foot was noted on the left.  There 
are no hammer toes, high arches, claw foot, or other 
deformities.  There was no hallux valgus.  The weight-bearing 
and non-weight-bearing alignment of the Achilles tendon was 
normal.  The Achilles tendon was not misaligned.  There was 
no valgus deformity noted that could be corrected by 
manipulation and there was no forefoot or midfoot 
malalignment.

Examination of the right foot revealed tenderness to 
palpation over the plantar surface and along the lateral 
aspect of the right foot just below the right ankle.  There 
was no evidence of edema, painful motion, instability, or 
weakness.  The Veteran had mild flat foot on the right.  The 
skin was of normal color and there were no vascular changes.  
There are no hammer toes, high arches, claw foot, hallux 
valgus, or other deformities.  The weight-bearing and non-
weight-bearing alignment of the Achilles tendon was normal.  
The Achilles tendon does not need to be corrected by 
manipulation.  There was no valgus deformity that needed to 
be corrected by manipulation.  There was normal forefoot and 
midfoot alignment.

Color and temperature of both feet were normal. There were no 
lesions or ulcers and no tinea on the toenails.  The pulses 
were symmetric at 2+ bilaterally.  There was hair on both 
feet.  There was no pronation noted on the right or the left 
foot. There were no calluses, skin breakdown, or unusual shoe 
wear.  The Veteran's gait was normal.  The diagnosis was pes 
planus of the right and the left foot.  X-rays of the left 
foot revealed small density at the superior aspect of the 
talus that may be related to previous trauma, otherwise no 
abnormality.  X-rays of the right foot revealed small 
calcaneal spurs.  

October 2007 VA treatment records are negative for complaints 
pertained to the Veteran's service-connected bilateral pes 
planus.  He had no joint or muscle stiffness or pain, no 
redness or swelling of joints.  He had no numbness or 
tingling in the lower extremities and peripheral vascular 
examination revealed no edema, and dorsalis pedis and 
posterior tibial pulse were strong.  His lower extremities 
had good range of motion and strength.  The feet showed 
depressed arches and there was minimal tenderness to 
palpation.  

The above evidence reflects that, while there have been  
findings of tenderness to palpation of each foot which is 
aggravated by prolonged walking and running, and the Veteran 
has complained of pain,  there is no evidence of marked 
deformity of any other part of either foot, to include marked 
pronation, or indication of swelling on use, and the May 2007 
VA examiner specifically stated that there was no pronation 
calluses, skin breakdown, or unusual shoe wear pertaining to 
either foot. In addition, the examiner found that there were 
no hammer toes, high arches, claw foot, hallux valgus, or 
other deformities and the Veteran had a normal gait. The 
overall findings thus reflect that the  symptoms of the 
Veteran's bilateral pes planus more nearly  approximate the 
moderate symptoms listed among the criteria  for a 10 percent 
rating than the severe symptoms listed among  the criteria 
for a 30 percent rating under DC 5276. 

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in  
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38  
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in  
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, there is no basis for assignment of any higher 
rating on the basis of functional loss due to pain.  Pain, 
particularly on manipulation, is contemplated in the rating 
criteria of Diagnostic Code 5276.  The Board has considered 
the Veteran's complaints of increased pain on prolonged 
walking and standing; however, there is no basis for 
assignment of any higher rating, more than what is already 
compensated in the current 10 percent disability rating.  In 
addition, the record presents no basis for assignment of any 
higher rating pursuant to the criteria of 38 C.F.R. §§ 4.40 
and 4.45, or DeLuca.  For example, the May 2007 VA  examiner 
indicated that the Veteran's flat foot symptomatology did not 
include additional functional loss due to pain, instability 
or weakness and he specifically noted that there was no 
history of stiffness, heat, redness, or fatigability.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
bilateral pes planus, but finds that no higher rating is   
assignable.  While a rating in excess of 10 percent is 
available under DC 5278 for bilateral acquired claw foot (pes 
cavus), and under DC 5283 for malunion or nonunion of the 
tarsal or metatarsal bones, the May 2007 examiner 
specifically indicated that there was no hammertoes, high 
arch, claw foot or other deformity and the X-rays did not  
show any malunion or nonunion of the tarsal or metatarsal  
bones.  Hence, there is no basis for rating the disability 
under either diagnostic code.  The disability also is not 
shown to involve manifestations warranting evaluation of the 
disability under any other provision of the rating schedule.   


In the Veteran's July 2007 notice of disagreement, he claimed 
that separate 10 percent ratings for each foot as well as 
application of the bilateral factor under 38 C.F.R. § 4.26 
(2008) was warranted for the Veteran's bilateral pes planus.  
However, the Schedule specifically states that a 10 percent 
rating is warranted for moderate pes planus that is 
bilateral.  Accordingly, the bilateral factor is not 
applicable to this disability, as its bilateral nature is 
already specifically taken into account when determining the 
currently assigned rating.  Furthermore, pursuant to the 
rating criteria of DC 5276, a unilateral rating (for each 
foot) of 20 percent is allowable in certain circumstances; 
however, as noted above, the evidence does not find that 
either of the Veteran's flat feet are manifested by severe 
symptoms, to include objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities to warrant a 20 percent rating.  
In sum, the Veteran is rated as 10 percent disabling under DC 
5276 for bilateral pes planus, which does not provide for 
separate ratings for each foot; it encompasses both feet. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected right ankle 
disabilities.  There is no objective evidence revealing that 
the Veteran's service-connected bilateral pes planus caused 
marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.

Under these circumstances, the Board finds that there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for an initial rating in excess of 10 percent for bilateral 
pes planus must be denied.  In reaching this decision, the 
Board has  considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is the claim, the doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus is denied


REMAND

The Veteran contends that his service-connected psychiatric 
disability is more severe than reflected in the current 
initial 50 percent disability rating.  

In May 2007, the Veteran underwent a VA PTSD examination and 
was diagnosed with anxiety disorder, not otherwise specified 
(partial PTSD), dysthymia, personality disorder not otherwise 
specified with prominent schizoid and schizotypal features.  
Subsequently, VA treatment records reflect that he is also 
diagnosed with PTSD, bipolar disorder, schizoaffective type 
with psychotic thinking, and schizophrenia.  The Veteran 
underwent neuropsychological evaluation in October 2007; 
however, he was unable to complete the necessary testing due 
to the severity of his psychiatric disorder at that time.  

With regard to the claim for service connection for a TBI, 
the Board notes that despite the fact that in-service 
treatment records do not reveal an injury to the head, the 
Veteran, has consistently reported that he was exposed to 
several explosions in service, to include a mortar shell that 
went off about 20 feet from his military truck during which 
time he became dazed and confused.  The Veteran is competent 
to report the history of his in-service injury.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

Furthermore, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), the adverse effect of the absence of STRs to 
establish disability incurred during combat may be overcome 
by satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions, or hardships of service, and to this end all 
doubt will be resolved in the Veteran's favor.  In this case, 
the Board finds it appropriate, based on the Veteran's DD214 
showing that he received the Combat Action Ribbon, which is 
indicative of combat service, to accept, without further 
proof, his account of incidents in which he was exposed to 
several explosions, to include a mortar shell that went off 
about 20 feet from his military truck during which time he 
became dazed and confused.

In December 2007, the Veteran underwent a VA TBI examination.  
At that time, he asserted that while on active duty in Iraq, 
he was exposed to several explosions, one with change, but 
not loss of consciousness (mortar explosion about 20 feet 
from his military truck).  The Veteran reported a variety of 
symptoms, to include sleep disturbance, memory impairment, 
cognitive problems, speech difficulties, behavioral changes, 
and psychiatric problems.  The examiner noted that the 
Veteran has been diagnosed with both schizophrenia and PTSD.  
The diagnosis was schizophrenia, bipolar disorder, not 
otherwise specified, normal neurological examination, and 
likely occipital neuralgia.  The VA examiner commented that 
it was not clear whether the Veteran's TBI would cause any of 
his symptoms to worsen beyond what the natural course of his 
psychiatric disorders would be and suggested that psychiatry 
should address this question.  However, the VA examiner never 
opined whether the Veteran had residuals of a TBI related to 
service.  Furthermore, the VA examiner stated that the 
Veteran needed to undergo an MSEP, noting that the Veteran 
previously had an incomplete evaluation by neuropsychology.  

In light of the above, the Board finds that the medical 
evidence of record is not sufficient to address whether an 
initial higher rating for the Veteran's service-connected 
psychiatric disorder is warranted and whether service-
connection for a TBI is warranted.  Therefore, the Board 
finds that a VA examination, by a Board of two psychiatrists 
and/or neuropsychologists, as appropriate and available, is 
warranted.  38 U.S.C.A. § 5103A; McLendon v.  Nicholson, 20 
Vet. App. 79 (2006). 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes inpatient and outpatient treatment records 
from the Togus and Boston VA medical centers (VAMCs), dated 
through October 2007.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
the RO must obtain all outstanding medical records from the 
Togus and Boston VAMCs, dated from October 2007 to the 
present.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the RO/AMC should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  

The Board notes that in a December 2007 letter, a counselor 
from the Vet Center in Worcester, Massachusetts indicated 
that the Veteran had been his patient and had been receiving 
individual psychotherapy treatment since October 2007.  
However, no other records of treatment from this facility are 
of record.  Therefore, the RO/AMC should specifically request 
that the Veteran provide authorization to enable VA to obtain 
pertinent treatment records from the Worcester Vet Center.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should obtain from the 
Togus and Boston VAMCs, all outstanding 
medical records from October 2007 to the 
present.  The AMC/RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting  that the Veteran provide 
sufficient  information, and if 
necessary,  authorization to enable it to 
obtain any  additional evidence pertinent 
to the  claims on appeal, that is not 
currently  of record.  

The AMC/RO should specifically request 
that the Veteran provide current, signed 
authorization to enable it to obtain 
records of psychiatric treatment from the 
Worcester Vet Center (as noted above) 
from October 2007 to the present.

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo VA 
examination, by a board of 2 
psychiatrists and/or neuropsychologists, 
as appropriate and available, at a VA 
medical facility.  The entire claims file 
must be provided to the examiners 
designated to examine the Veteran, and 
the examination reports should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies, to include 
neuropsychological testing, should be 
accomplished (with all results made 
available to each examiner prior to the 
completion of their reports), and all 
clinical findings should be reported in 
detail.  Any disparity in findings should 
be resolved in a final report. 

The examiners also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's service-
connected psychiatric disability.

The examiners are then requested to opine 
whether the Veteran's current symptoms 
are part and parcel of his service-
connected psychiatric disability, or if 
such symptoms are distinguishable as a 
residual of a TBI.  If such symptoms are 
residuals of a TBI, the examiners are 
requested to specify a diagnosis and 
opine whether it is at least  as likely 
as not (50 percent probability or 
greater) that such disability was caused 
by or had its onset  during service.  The 
examiners are also requested to separate 
the Veteran's psychiatric symptoms from 
that of any residuals of a TBI, to the 
extent possible.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate each of the 
claims remaining on appeal in light of 
all pertinent evidence and legal 
authority.  The AMC/RO's adjudication of 
the claim for an initial higher rating 
for the Veteran's service-connected 
anxiety disorder, should include express 
consideration of whether "staged rating," 
pursuant to Fenderson (cited to above), 
is appropriate.

5.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


